                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA


INDIANA STATE CONFERENCE OF THE
NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE
(NAACP) and LEAGUE OF WOMEN
VOTERS OF INDIANA,

                      Plaintiffs,

               v.                                  Docket No. 1:17-cv-02897-TWP-MPB

CONNIE LAWSON, in her official capacity as
the Indiana Secretary of State; J. BRADLEY
KING, in his official capacity as Co-Director of
the Indiana Election Division; ANGELA
NUSSMEYER, in her official capacity as Co-
Director of the Indiana Election Division,

              Defendants.
COMMON CAUSE INDIANA,

Plaintiff,

v.
                                                   Docket No. 1:17-cv-03936-TWP-MPB
CONNIE LAWSON, in her official capacity as
the Indiana Secretary of State; J. BRADLEY
KING, in his official capacity as Co-Director of
the Indiana Election Division; ANGELA
NUSSMEYER, in her official capacity as Co-
Director of the Indiana Election Division,

Defendants.

                    PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT
        Plaintiffs, by counsel, and pursuant to Federal Rule 56 respectfully request that this Court

enter summary judgment in Plaintiffs’ favor and that the Court permanently enjoin Defendants

from implementing any voter list maintenance program that permits county voter registration

officials to remove, or otherwise removing, any Indiana registrant from the list of eligible

voters because of a change in residence absent: (1) a “request” or “confirm[ation] in writing”

directly from the voter that the voter is ineligible or does not wish to be registered; or (2) the

National Voter Registration Act-prescribed process of (a) notifying the voter, (b) giving the voter

an opportunity to respond, and (c) then waiting two inactive federal election cycles.

        In support of this Motion, Plaintiffs state as follows:

        1.      The United States Court of Appeals for the Seventh Circuit affirmed this Court’s

preliminary injunction of Senate Enrolled Act (“SEA”) 442, sec. 15, Ind. Code §§ 3-7-38.2-5(d)-

(e) (2017), on the basis of its holding that the NVRA “forbids a state from removing a voter from

that state’s registration list unless: (1) it hears directly from the voter via a ‘request’ or a

‘confirm[ation] in writing’ that the voter is ineligible or does not wish to be registered; or (2) the

state goes through the statutorily prescribed process of (a) notifying the voter, (b) giving the

voter an opportunity to respond, and (c) then waiting two inactive election cycles before

removing a suspected ineligible voter who never responds to the notice. Both of these avenues

focus on direct contact with the voter.” Common Cause Indiana v. Lawson, 937 F.3d 944, 959

(7th Cir. 2019).

        2.      This holding is the law of the case.

        3.      SEA 334, secs. 6-8, Ind. Code §§ 3-7-38.2-5, -5.1, -5.5 (2020), mandates that

county voter registration officials “consider” “written notice from another state to an Indiana
county voter registration official” as “confirmation that [an] individual is registered in another

jurisdiction and has requested cancellation of the Indiana registration.” SEA 334 § 5.5(f)(2).

       4.      SEA 334 thus permits removal of Indiana voters under the same theory of

“indirect contact with the voter” that the Seventh Circuit held unlawful. Common Cause Ind.,

937 F.3d at 959.

       5.      SEA 334 violates the National Voter Registration Act in precisely the same

manner as Senate Enrolled Act 442.

       WHEREFORE, Plaintiffs respectfully request that this Court enter the summary

judgment and permanent injunction and request all other proper relief for the reasons set forth

heretofore and in the accompanying Memorandum of Law in Support of Plaintiffs’ Motion for

Summary Judgment.

DATED: July 1, 2020                                   Respectfully submitted,

 /s/ Alexandre J. Tschumi                            /s/ Matthew R. Jedreski
 Sascha N. Rand                                      Matthew R. Jedreski*
 Ellyde R. Thompson                                  Grace Thompson*
 Ellison Ward Merkel                                 DAVIS WRIGHT TREMAINE LLP
 Geneva McDaniel                                     1200 Third Avenue, 22nd Floor
 Alexandre J. Tschumi                                Seattle, WA 98101
 QUINN EMANUEL URQUHART &                            (206) 622-3150
 SULLIVAN, LLP
 51 Madison Avenue, 22nd Floor                       Sophia Lin Lakin*
 New York, NY 10010                                  Adriel I. Cepeda Derieux*
 (212) 849-7000                                      Dale Ho*
                                                     AMERICAN CIVIL LIBERTIES UNION
 Myrna Pérez                                         125 Broad Street, 18th Floor
 Eliza Sweren-Becker                                 New York, NY 10004
 BRENNAN CENTER FOR JUSTICE                          (212) 519-7836
 AT NYU SCHOOL OF LAW
 120 Broadway, Suite 1750
 New York, NY 10271
 (646) 292-8310



                           [Signature Block Continues on Next Page]
Trent A. McCain                                  Stuart C. Naifeh *
MCCAIN LAW OFFICES, P.C.                         Kathryn C. Sadasivan*
363 S. Lake St., Suite 2                         DEMOS
Gary, IN 46403                                   80 Broad Street, 4th Floor
(219) 884-0696                                   New York, NY 10004
                                                 (212) 485-6055
Counsel for Plaintiffs Indiana State
Conference of the National Association for the   Chiraag Bains*
Advancement of Colored People (NAACP) and        DEMOS
League of Women Voters of Indiana                740 6th St., NW, 2nd Floor
                                                 Washington, DC 20001
                                                 (202) 864-2746

                                                 Gavin M. Rose, No. 26565-53
                                                 Stevie J. Pactor, No. 35657-49
                                                 ACLU OF INDIANA
                                                 1031 E. Washington Street
                                                 Indianapolis, IN 46202
                                                 (317) 635-4059

                                                 William R. Groth, No. 7325-49
                                                 FILLENWARTH DENNERLINE GROTH &
                                                 TROWE LLP
                                                 429 E. Vermont Street, Suite 200
                                                 Indianapolis, IN 46202
                                                 (317) 353-9363

                                                 Counsel for Plaintiff Common Cause Indiana

                                                 *Admitted pro hac vice
                                CERTIFICATE OF SERVICE

       I, Matthew R. Jedreski, an attorney, certify that on July 1, 2020, I caused a true and

correct copy of the foregoing motion (and accompanying memorandum of law, declarations, and

exhibits) to be served on counsel for Defendants.

                                                     /s/ Matthew R. Jedreski
                                                     Matthew R. Jedreski
